Application for approval of the proposed certificate of incorporation of the African Nationals in America, Inc., pursuant to the provisions of subdivision 5 of section 280 of the Penal Law denied, with leave to renew if the applicant is so advised. In the event the application be renewed, then, in addition to a modification of the certificate of incorporation to limit the purposes thereof in compliance with section 280 of the Penal Law, there should be submitted with the application a detailed prospectus of the purposes and proposed activities so that it may be determined that they would be lawful in all respects. (See, further, Matter of Gandhi Soc. for Human Rights, 17 A D 2d 622.) Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.